Citation Nr: 1760638	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-40 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased (compensable) rating for degenerative arthritis of the right shoulder.

2.  Entitlement to service connection for lumbar strain, claimed as secondary to status post left knee prosthesis surgery.

3.  Entitlement to service connection for sciatica of the left leg, claimed as secondary to lumbar strain.

4.  Entitlement to service connection for sciatica of the right leg, claimed as secondary to lumbar strain.

5.  Entitlement to service connection for a left knee disability, status post left knee prosthesis surgery.  




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to November 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In December 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  In December 2015, the Veteran notified the Board of his intention to withdraw his claims for an increased rating for degenerative arthritis of the right shoulder, service connection for lumbar strain, service connection for sciatic of the left leg, and service connection for sciatica of the right leg.  

2.  A left knee disability, status post prosthesis surgery, is related to active service.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue regarding an increased rating for degenerative arthritis of the right shoulder have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the issue regarding service connection for lumbar strain have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the issue regarding service connection for sciatica of the left leg have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017). 

4.  The criteria for withdrawal of the issue regarding service connection for sciatica of the right leg have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017). 

5.  The criteria to establish service connection for a left knee disability, status post left knee prosthesis surgery, are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. 
§§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, at the December 2015 hearing, the Veteran requested to withdraw the issues of an increased rating for a right shoulder disability, service connection for lumbar strain, service connection for sciatica of the left leg, and service connection for sciatica of the right leg.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues and they must be dismissed.

II.  Service Connection for Left Knee Disability 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet. App. at 469.  Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts that he injured his left knee in a motorcycle accident in service.  He asserts that he has experienced continuous left knee symptoms since service. At the Board hearing, the Veteran testified that he was involved in a motorcycle accident in September 1974.  He testified that he contacted the road very hard with his left knee and sustained other injuries.

At the hearing, the Veteran testified that he had problems with instability of his left knee after service.  He indicated that he was diagnosed with osteoarthritis in 2001 and eventually underwent knee replacement surgery.  

A September 1974 entry in the service treatment record shows that the Veteran presented with pain in his right hip, left knee, and elbow following a motorcycle accident two days earlier.  The Veteran had sustained abrasions over his left knee and abdomen.  Physical examination revealed an abrasion over the anterior aspect of the left knee, without significant effusion.  Diagnoses included contusion and abrasion of the left knee. 

Post-service medical records reflect that the Veteran underwent left total knee arthroplasty in December 2005.  

A private medical record dated in February 2014 reflects that a physician noted posttraumatic degenerative arthritis of the left knee following a motorcycle accident in 1975, which was ultimately replaced in 2005.  

The Veteran had a VA examination in May 2012.  The examiner diagnosed a left knee replacement.  The examiner opined that the left knee disability could not be related to service, given the 32-year time gap between the injury in service and the left knee replacement.

As held by the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.
The private medical opinion is probative, as it considered the history of injury in service.  The VA examiner relied on the absence of treatment for the left knee since service.  The opinion is inadequate because the examiner did not consider the history of knee symptoms since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran's testimony of regarding his knee symptoms is competent and credible.   

Based on the foregoing, the Board finds that the evidence is in relative equipoise that the Veteran's current left knee disability was incurred in service.  Accordingly, the benefit-of-the-doubt doctrine is for application, and service connection for a left knee disability, status post left knee prosthesis surgery is warranted.  


ORDER

The claim of entitlement to an increased rating for a right shoulder disability is dismissed.

The claim of entitlement to a service connection for lumbar strain is dismissed.

The claim of entitlement to service connection for sciatica of the left leg is dismissed.

The claim of entitlement to service connection for sciatica of the right leg is dismissed.  

Service connection for a left knee disability, status post left knee prosthesis surgery is granted.  



____________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


